Given. J.
The record before us is the same, except as to names of the defendants, description of real estate, and dates, as in Searles v. Lux, 52 N. W. Reporter, 327 and the five other eases considered therewith, and decided at this May term, 1892. The questions here discussed are identical with those presented and passed upon in said cases, and for the reasons given in that opinion the appeals in said five cases above mentioned are dismissed, and in the case of Searles v. Haag, et al., the judgment of the district court is reversed.